Citation Nr: 0301321	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an extension beyond March 31, 2002, for a 
temporary total disability rating based on convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from November 1973 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  


FINDINGS OF FACT

1. The appellant is in receipt of service connection for 
coronary artery disease, and was hospitalized for 
treatment of the disorder from December 21, 2001 to March 
31, 2002.

2. Competent medical evidence indicates the medical necessity 
of the appellant's convalescence until May 6, 2002.


CONCLUSION OF LAW

The criteria for the extension of a temporary total 
disability rating based on convalescence, from April 1, 2002 
to May 31, 2002, have been met.  38 C.F.R. 
§ 4.30 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an extension of a temporary total 
disability rating based on convalescence for the period from 
April 1, 2002 to May 31, 2002.  Having carefully examined 
all of the evidence of record, including the appellant's 
contentions, the Board is of the opinion that the evidence 
and the law supports the granting of the claim and the 
appeal will be granted.

The evidence indicates that the appellant, who is in receipt 
of service connection for coronary artery disease, underwent 
coronary artery bypass surgery in December 2001.  

In a March 2002 rating decision, the appellant was granted a 
temporary total disability rating for the period December 
21, 2001 to March 31, 2002.  

In an April 2002 letter, Kingsley Annan, M.D., (the 
appellant's treating physician) reported that the 
appellant's disability ranged from November 29, 2001 to May 
5, 2002, and that on the day following the latter the 
appellant would be able to return to work.  

Pursuant to applicable regulation, a total disability rating 
(100 percent) will be assigned without regard to other 
provisions of the rating schedule when it is established by 
report at hospital discharge (regular discharge or release 
to non-bed care) or outpatient release that entitlement is 
warranted as otherwise specified effective the date of 
hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release.  Such conditions include:

(1) Surgery necessitating at least one month of 
convalescence;

(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, 
stumps of recent amputations, therapeutic 
immobilization of one major joint or more, 
application of a body cast, or the necessity for 
house confinement, or the necessity for continued 
use of a wheelchair or crutches (regular weight-
bearing prohibited)

(3) Immobilization by cast, without surgery, of 
one major joint or more.

The regulation further provides that extensions of 1, 2 or 3 
months beyond the initial 3 months may be made under the 
foregoing paragraphs.

38 C.F.R. § 4.30 (2001).



It has been held that notations in the medical record as to 
the veteran's incapacity to work after surgery must be taken 
into account in the evaluation of a claim brought under the 
provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 
291, 296-297 (1995); Felden` v. West, 11 Vet. App. 427, 430 
(1998).  While it has also been observed that the term 
"convalescence" does not necessarily entail in-home 
recovery, examination of the medical evidence of record in 
this matter indicates that the degree of the appellant's 
December 2002 surgical procedure rendered him incapable of 
performing any meaningful work until the end of the period 
as specified by his physician.  

Accordingly, the appeal will be granted.


ORDER


The extension of a temporary total disability rating based 
on convalescence, from April 1, 2002 to May 31, 2002 is 
granted.


		
	Richard B. Frank 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

